Citation Nr: 0432054	
Decision Date: 12/03/04    Archive Date: 12/14/04

DOCKET NO.  01-01 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for headaches, 
blackouts, and dizziness.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel




INTRODUCTION

The appellant had active military service from August 1965 
until October 1968, which includes approximately one-year of 
foreign and combat service.  The Board additionally 
recognizes the appellant's valor in combat as evidenced by 
his receipt of the Purple Heart.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2000 and August 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana, which denied service 
connection for headaches, blackouts, and dizziness and 
hepatitis C respectively.

The appellant in this case requested a Board hearing with 
respect to the issues here on appeal.  However, to date, and 
as discussed in the REMAND below, the appellant has not been 
afforded such hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004), are 
applicable to the appellant's claims of entitlement to 
service connection for headaches, blackouts, and dizziness 
and hepatitis C.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2004).  Information means 
non-evidentiary facts, such as the claimant's address and 
Social Security number or the name and address of a medical 
care provider who may have evidence pertinent to the claim.  
See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 38 C.F.R. 
§ 3.159(a)(5) (2004).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Upon review of the record, the Board notes that the appellant 
requested a BVA Travel Board hearing at a local VA office 
before a member of the Board in both his January 2001 and 
August 2004 substantive appeal (VA Form 9).  However, to 
date, the appellant has not been scheduled for such hearing.

The Board acknowledges that the appellant is currently 
incarcerated for "life" and that providing Travel Board 
hearings to veterans who are incarcerated in prison may be 
difficult and, in some circumstances, virtually impossible.  
The Court, however, has provided a degree of guidance for VA 
adjudicators in the event that a veteran is incarcerated.  
The Court has cautioned adjudicators of incarcerated veterans 
to be certain that they tailor their assistance to the 
peculiar circumstances of confinement.  Such individuals are 
entitled to the same care and consideration given to their 
fellow veterans.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  In a subsequent decision which affirmed this need to 
tailor assistance to incarcerated veterans, the Court 
explained that where the Secretary has determined that a 
veteran is not available to participate in a VA examination 
under regular conditions, and in keeping with the 'caution' 
of Wood, supra, a remand is required to provide the Secretary 
with another opportunity to fulfill the statutory duty to 
assist the appellant in developing the facts of his claim.  
Bolton v. Brown, 8 Vet. App. 185 (1995).

While VA does not have the authority under 38 U.S.C.A. § 5711 
to require a correctional institution to release a veteran so 
that VA can provide him a Travel Board hearing at the closest 
RO, VA's duty to assist an incarcerated veteran extends, if 
necessary, to attempt to afford the appellant a Travel Board 
hearing.  In this case, VA's duty to assist an incarcerated 
veteran has not been met.  On remand, if the scheduling of 
the appellant for a Travel Board hearing at the RO proves not 
to be possible, then the RO must document in the claims file 
all efforts expended to afford the appellant a Travel Board 
hearing despite his incarceration.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2004).

The appellant in this case was previously afforded a VA 
examination in March 2000 with respect to his claim for 
service connection for headaches, blackouts, and dizziness.  
However, the March 2000 VA examination records show that the 
VA examiner did not provide a nexus opinion at that time.  
The Board additionally notes that the appellant was also 
subsequently scheduled for a VA examination with respect to 
his claim for service connection for hepatitis C, which he 
was "unable to attend" due to his incarceration.  (See 
Statement of the Case, June 2004).  As such, the Board finds 
that the duty to assist mandates that the appellant be 
afforded VA reexamination with respect to his claims for 
service connection for headaches, blackouts, and dizziness 
and hepatitis C.  

As discussed in detail above, the Board reiterates that the 
appellant is currently incarcerated at the Indiana State 
Prison and it may be quite difficult, if not impossible, to 
schedule him for VA reexamination.  Nevertheless, the RO 
should attempt to provide the appellant with such 
reexamination and all efforts should be documented in writing 
and associated with the claims file.



Accordingly, this case is remanded for the following:

1.  The appellant should be requested to 
provide any additional relevant medical 
evidence within his possession.  In addition, 
the appellant should be requested to identify 
the source(s) of any other relevant and 
previously unobtained medical evidence.

2.  The RO should contact the Indiana 
Department of Correction, Indiana State 
Prison, or other appropriate authority and 
determine whether arrangements can be made to 
schedule the appellant for a personal hearing 
before a traveling member of the Board of 
Veterans' Appeals at the RO on the next 
available date.  If such hearing is 
scheduled, then notice should be sent to the 
veteran and to his representative, in 
accordance with the applicable regulations.  
Care should be taken to assure that the 
representative is adequately informed of the 
time and location of the hearing.  If, 
however, such hearing cannot be scheduled, 
then the RO MUST document in writing and 
associate with the claims file all efforts 
expended to afford the appellant a Travel 
Board hearing despite his incarceration.

3.  The RO should contact the Indiana 
Department of Correction, Indiana State 
Prison, or other appropriate authority and 
determine whether arrangements can be made to 
schedule the appellant for VA 
reexamination(s) by a physician or physicians 
who is/are qualified to determine the nature 
and etiology of the appellant's headaches, 
blackouts, and dizziness and hepatitis C 
disabilities.  If such reexamination(s) 
prove(s) not feasible, then the RO MUST 
document in writing and associate with the 
claims file all efforts expended to afford 
the appellant such VA reexamination(s) 
despite his incarceration.  If, however, such 
reexamination(s) is/are feasible, then the 
examiner(s) should thoroughly review the 
claims folder in conjunction with evaluating 
the appellant.  The examiner(s) should 
specifically address the following:

a)	The examiner(s) should provide 
diagnoses for any current headaches, 
blackouts, and dizziness and 
hepatitis C disabilities.

b)	 The examiner(s) should then comment 
upon whether it is "at least as 
likely as not" that any current 
headaches, blackouts, and dizziness 
disability is the result of an in-
service injury or disease, to 
include, but not limited to, in-
service shell fragment wound to the 
head.

c)	With respect to the appellant's 
hepatitis C, if any, the examiner 
should initially request the 
appellant to provide any history of 
exposure to known risk factors for 
hepatitis C during active military 
service.  The examiner should also 
comment upon whether exposure to such 
known risk factors during active 
service is indicated within the 
service medical records, to the 
extent that such service medical 
records are available.

d)	The examiner should then comment upon 
whether it is "at least as likely as 
not" that the appellant's hepatitis 
C was the result of an in-service 
injury or disease.

e)	All appropriate testing should be 
accomplished and a complete rationale 
for any opinion expressed must be 
provided.  If the examiner(s) cannot 
answer the above without resorting to 
speculation, then he or she should so 
state.

4.  Upon completion of the requested 
development, the appellant's claims folder 
should be reviewed to ensure that all the 
foregoing development has been conducted and 
is completed in full.  If it is determined 
that any development is incomplete, then 
appropriate corrective action should be 
taken.

5.  The appellant's claims of entitlement to 
service connection for headaches, blackouts, 
and dizziness and hepatitis C should then be 
reconsidered.  If the benefits sought on 
appeal remain denied, then the appellant and 
his representative, if any, should be 
provided with a supplemental statement of the 
case (SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently 
on appeal, as well as any amendments to those 
regulations.  An appropriate period of time 
should be allowed for a response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, provides for 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



	                  
_________________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



